Citation Nr: 1504571	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-02 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for intervertebral disc syndrome, lumbar spine with erectile dysfunction, degenerative joint disease and scar, status post laminectomy, for the purpose of accrued benefits.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the sciatic nerve, right lower extremity, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1973.  He died in November 2012, and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In September 2009, the Veteran filed a notice of disagreement (NOD). The RO issued a statement of the case (SOC) in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.

In January 2013, the appellant submitted a request to continue the Veteran's appeal pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  Id.; 38 U.S.C.A. § 5121A (West 2002). 

Thereafter, in August 2013, the RO determined that the appellant could properly be substituted as the claimant in the pending appeal.

In September 2014, the appellant testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of service connection for the cause of the Veteran's death has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Prior to the Veteran's death, he was service-connected for intervertebral disc syndrome, lumbar spine with erectile dysfunction, degenerative joint disease and scar, status post laminectomy, rated 40 percent disabling, and peripheral neuropathy of the sciatic nerve, right lower extremity, rated 10 percent disabling.  The Veteran claimed that such service-connected disabilities were worse than what was reflected in the assigned disability ratings.

The Board finds that a remand for outstanding treatment records is necessary.  In this regard, at her September 2014 hearing, the appellant indicated that the Veteran's disability was more accurately reflected in his private chiropractic treatment records than in the report of a July 2011 VA examination.  The appellant further stated that the Veteran was treated by Welly Chiropractic every few weeks prior to his death.  Such records are not contained in the record.  Although the AOJ notified the appellant in a September 2013 supplemental statement of the case that she may provide the Veteran's chiropractic records, the Board finds that the appellant should be given another opportunity to provide information about the Veteran's private chiropractic treatment.

Accordingly, the case is REMANDED for the following action:

1.  Send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records, to particularly include the above-referenced chiropractic records from Welly Chiropractic.

2. After all records have been associated with the record and reviewed, conduct any additionally indicated development, to include obtaining any medical opinion deemed necessary to decide the claims on appeal.

3.  Readjudicate the appellant's claims based on entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




